Citation Nr: 0729068	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-26 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arteriosclerosis.

3.  Entitlement to service connection for depression.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from April 1972 to September 
1974.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that in pertinent part denied service connection 
for hypertension, arteriosclerosis, and depression. In June 
2005, the veteran testified, along with his spouse, via video 
conference before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
folder.  

The Board remanded the case in December 2005 for further 
development.  In February 2006, the veteran requested a 
temporary total rating based on right leg surgery.  The 
claims file does not reflect any action on this claim.  This 
is referred to the RO for appropriate action.

The case has been returned to Board for further appellate 
consideration.


FINDINGS OF FACT

1.  No competent evidence tending to show hypertension during 
active service or within a year of discharge has been 
submitted.

2.  No competent evidence tending to show arteriosclerosis 
during active service or within a year of discharge has been 
submitted.

3.  No competent evidence tending to show depression or other 
acquired mental disorder during active service or within a 
year of discharge has been submitted.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

2.  Arteriosclerosis was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

3.  Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in March 2003 and in January 2006, which informed the 
veteran of what evidence is needed to substantiate the 
claims, what evidence he was responsible for obtaining, and 
what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA provided the additional notices recommended by the Court 
in Dingess in March 2006.  In the present appeal, because 
service connection is denied, the downstream issue of a 
disability rating and an effective date for that rating are 
moot.  Thus, Board action will not unfairly prejudice the 
veteran.  

VA has not provided examinations to determine the etiology of 
arteriosclerosis, hypertension, or depression.  Four elements 
must be satisfied to justify a VA medical examination.  
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

The first element addresses whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability.  In this case, the veteran 
currently suffers from the three claimed disabilities.  
Accordingly, this element is satisfied.  
 
The second element looks at whether an event, injury, or 
disease occurred in service, or became manifested during an 
applicable presumption period.  There is no evidence a 
relevant event, injury, or disease that arose during active 
service.  During the aforementioned hearing, the veteran 
testified that hypertension arose during the one-year 
presumptive period; however, after exhaustive search, the 
medical records reflect that hypertension first arose in or 
around 1994, two decades after active service.  He did not 
claim that either arteriosclerosis or depression arose during 
active service.  Thus, the second element is not satisfied.  
 
The third element addresses whether the claimed disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or with a service-connected 
disability.  As observed by the Court, this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the two.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  In this case, no 
risk factor is shown or alleged that would be capable of 
causing or aggravating arteriosclerosis, hypertension, or 
depression during active service.  The veteran suggested that 
a right leg arterial occlusion could have been caused by an 
in-service injury; however, the right leg was not injured 
during active service.  Thus, the third element is not 
satisfied. 
 
Finally, the fourth examination element addresses whether 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  The medical 
evidence indicates that each claimed disease arose many years 
after active service.  The Board's has not substituted its 
own medical opinion for that of a medical professional.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the 
fourth element is not satisfied and the Board therefore needs 
no opinion addressing whether any claimed disease stems from 
military service.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at § 3.307 and § 3.309 are accorded special consideration.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as psychoses and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection also requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran must demonstrate an approximate balance 
of positive and negative evidence in order to prevail.  To 
deny a claim, the Board must find a preponderance of evidence 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Hypertension

The veteran testified at a videoconference before the 
undersigned that he passed out during basic training after 
running in the heat.  He testified that they suspected sickle 
cell anemia, but such was not found.  He could not recall 
what his blood pressure readings were during active service, 
but he did testify, however, that he did not serve in combat.  
He recalled that he had headaches during active service, but 
noted that he also had headaches prior to active service.  He 
also recalled being injured in a jeep accident in 1974 near 
Tripler Army Hospital, Hawaii.  

The veteran testified that a private physician diagnosed 
hypertension in 1975, within a year of discharge from active 
service, and that he has taken hypertension medication at 
various times ever since then.  He could not recall the name 
of that physician, however. 

The SMRs reflect no relevant medical history at the time of 
entry.  A June 1972 report during basic training at Fort 
Gordon notes complaints of vague dizziness.  A December 1972 
report notes that an appendectomy was performed at Tripler 
General Hospital, Hawaii.  Severe mesenteric adenitis 
(inflammation of abdominal lymph nodes) was discovered during 
the appendectomy.  A January 1973 treatment report from 
Tripler Army Medical Center reflects that the veteran had 
been injured in a jeep accident, had been thrown clear, and 
had left hip, thigh, and knee pains.  X-rays showed no 
fracture.  The veteran complained of headaches and chest 
pains in October 1973.  His blood pressure reading was 
120/80.  

The veteran underwent a separation examination in August 
1974.  He completed a medical history questionnaire and 
checked "I don't know" to history of high or low blood 
pressure.  He checked "yes" to pain or pressure in his 
chest and to frequent and severe headache.  He noted that he 
had been hospitalized in Hawaii for an appendectomy.  His 
blood pressure reading was 108/60 and his heart and vascular 
systems were normal.  

VA and private medical records reflect that the veteran was 
hospitalized by VA in May 1982.  His blood pressure reading 
was 130/86.  VA and private records reflect that hypertension 
was first found in or around 1994.  Attempts to locate 
private medical reports that purportedly show treatment for 
hypertension within a year of discharge have failed.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).

Although the veteran believes that hypertension began during 
active service and that a disabling hypertension was shown 
within a year of discharge, the medical evidence does not 
support this contention.  The SMRs appear to be complete and 
they do not show any abnormal blood pressure reading.  
Private and VA records dated prior to the 1990s do not 
mention hypertension or hypertension medication.  The first 
recorded discovery of hypertension occurred in the 1990s, 
according to clinical records.  

Although the veteran attributes hypertension to active 
service, he is not a trained medical professional.  Lay 
statements are competent evidence with regard to descriptions 
of symptoms of disease or disability or an injury, but when 
the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
hypertension is therefore denied.  

Arteriosclerosis

The veteran testified before the undersigned in June 2005 
that arteriosclerosis was first noted two years earlier.  He 
testified that he did not have arteriosclerosis during active 
service.  However, he stated that arteriosclerosis currently 
affected the left [emphasis added] leg, which was injured in 
a jeep accident during active service.  He testified that he 
recently underwent surgery to restore left leg blood 
circulation and he stated that a VA physician associated the 
blockage with the active service injury.  He testified that 
that he would submit a medical opinion to that effect.  He 
testified that doctors have also associated arteriosclerosis 
with his smoking habit.   

The SMRs reflect no relevant medical history at the time of 
entry.  A January 1973 treatment report from Tripler Army 
Medical Center, Hawaii, reflects that the veteran was injured 
in a jeep accident, had been thrown clear, and had left hip, 
thigh, and knee pains.  X-rays showed no fracture.  An August 
1974 medical history questionnaire reflects that he checked 
"yes" to cramps in his legs.  His lower extremities were 
found to be normal, however.  

A January 2003 admission report from Baptist Memorial 
Hospital reflects that an acute vascular occlusion of the 
right [emphasis added] leg was found after the veteran 
presented with right leg pain and a history of right leg 
numbness for one year.  He underwent balloon angioplasty and 
embolectomy.  A February 2003 VA report notes an assessment 
of ASCVD (atherosclerotic cardiovascular disease).  VA and 
private records do not reflect any left leg disorder.  

Although the veteran believes that arteriosclerosis is 
related to a left leg injury during active service, the 
medical evidence does not support this contention.  While he 
testified that an acute circulatory blockage of the left leg 
occurred in 2003, the medical evidence reflects that this 
episode affected the right leg, not the left leg.  Although 
he attributes arteriosclerosis to a left leg injury during 
active service, he is not competent to provide such an 
opinion.  38 C.F.R. § 3.159; Espiritu, supra  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
arteriosclerosis is therefore denied.  

Depression

The veteran testified before the undersigned in June 2005 
that he was not aware of any depression symptomatology during 
active service, but he realized after discharge that he did 
not like to be around groups of people.  He recalled that he 
first received treatment for depression in the 1980s or 1990s 
at the Milwaukee VA Medical Center and that he currently 
received mental health treatment at Jackson VA Medical 
Center.  He testified that that his Social Security 
Administration (SSA) disability benefits are based on 
depression. 

The veteran's SMRs reflect no relevant medical history at the 
time of entry.  A July 1973 SMR reflects a complaint of 
nervous tension.  During his separation examination, he 
completed a medical history questionnaire and checked "yes" 
to frequent trouble sleeping, depression or excessive worry, 
and nervous trouble of any sort.  He was examined and found 
to be psychiatrically normal, however. 

SSA records note that the veteran has been disabled from 
working since January 2003 due to affective and mood 
disorders.  A private mental status evaluation performed in 
September 2003 reflects a diagnosis of major depressive 
disorder without psychotic features.  Although a history of 
altercations before, during, and after active service was 
discussed, the psychiatrist did not relate the current 
disorder to any previous event.    

Although the veteran believes that depression could be 
related to active service, he is not competent to provide 
such an opinion.  38 C.F.R. § 3.159; Espiritu, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
depression is therefore denied.  


ORDER

Service connection for hypertension is denied.

Service connection for arteriosclerosis is denied.

Service connection for depression is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


